Citation Nr: 0425519	
Decision Date: 09/16/04    Archive Date: 09/23/04

DOCKET NO.  02-15 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from September 1997 to 
March 2000.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 2001 adverse determination of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).

In August 2003, a hearing before the undersigned Acting 
Veterans Law Judge was held at the Montgomery, Alabama RO.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  The veteran served on active duty from September 19, 1997 
to March 7, 2000, that is, a period of 29 months and 19 days, 
on an obligated period of active duty for 3 years or more. 

2.  The veteran was involuntarily discharged from service for 
the convenience of the Government due to parenthood.

3.  The veteran did not complete 30 continuous months of 
active duty of an obligated period of active duty that was at 
least three years, and the involuntary discharge for 
convenience of the Government was not the result of a 
reduction in force.


CONCLUSION OF LAW

The veteran does not meet the basic eligibility requirements 
to receive educational benefits pursuant to Chapter 30, Title 
38, United States Code.  38 U.S.C.A. § 3011 (West 2002); 38 
C.F.R. §§ 21.7042 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

The VCAA is not applicable in a case where the law as 
mandated by statute, and not the evidence, is dispositive of 
the claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002).  
Consequently, the VCAA is inapplicable here.

Legal Criteria 

An individual may establish eligibility for basic educational 
assistance under Chapter 30 by showing that she first entered 
on active duty as a member of the armed forces after June 30, 
1985, and she served at least three years of continuous 
active duty if the obligated period of active duty was three 
years or more.  38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 
21.7042(a).  

If an individual does not meet the requirement of three years 
of continuous active duty, the individual is still eligible 
if the discharge or released from active duty was for any one 
of the following reasons:  a service-connected disability, a 
medical condition which preexisted service, a hardship 
discharge, the convenience of the Government after the 
individual completed not less than 30 months continuous 
active duty, involuntarily for the convenience of the 
Government as a result of a reduction in force, or for a 
physical or mental condition not characterized as a 
disability and not the result of her own willful misconduct).  
38 U.S.C.A. § 3011(a); 38 C.F.R. § 21.7042(a)(5)(iv)(B).



Factual Background 

According to the veteran's DD Form 214, the veteran served in 
the United States Army from September 19, 1997, until her 
honorable discharge on March 7, 2000.  The authority cited 
for separation was Army Regulation 635-200, para. 5-8, and 
the reason of separation was "parenthood."  The veteran 
testified at the August 2003 hearing that the term of her 
enlistment was four years and that while in the Army she 
could not be deployed because she had no one to care for her 
baby.  The Department of Defense reported that the initial 
term was for three years and the reason for separation was 
convenience of the Government. 

Analysis 

The veteran contends that she is entitled to educational 
assistance benefits under Chapter 30 because an Army 
education counselor misinformed her that she had sufficient 
service to qualify for Chapter 30 benefits upon her 
separation from service after serving less than 30 months.  
She argues that she paid into the Chapter 30 program with the 
understanding that she would be able to benefit from it even 
upon her early separation from service.

While the Board fully understands the veteran's position, the 
legal criteria governing service eligibility for Chapter 30 
benefits are clear and specific and the Board is bound by the 
law.  

Whether the veteran's obligated term of service was three or 
four years, the veteran actually served for 29 months and 19 
days.  Since she did not serve for at least three years of 
continuous active duty, she is not eligible for Chapter 30 
benefits under 38 U.S.C.A. § 3011(a)(1)(A); 38 C.F.R. § 
21.7042(a).  

Although the veteran does not meet the requirement of three 
years of continuous active duty, eligibility may still be 
established if the discharge or released from active duty was 
for any one of six exceptions.  Of the enumerated exceptions, 
two are potentially applicable.  Army Regulation 635-200, 
para. 5-8, pertains to separation from service for the 
convenience of the Government due to parenthood, in part, 
because the service member is unavailable for deployment 
according to the needs of the Army.  However even with a 
discharge for the convenience of the Government, there still 
is the requirement for the individual to have served not less 
than 30 months of continuous active duty on obligated service 
of at least three years. 38 U.S.C.A. § 3011(a); 38 C.F.R. § 
38 C.F.R. § 21.7042(a)(5)(iv)(B).  As is clearly shown, the 
veteran served for 29 months and 19 days, eleven days short 
of 30 months.  The law simply does not provide an exception 
for falling short of the 30 months of continuous active duty. 

While Army Regulation 635-200, para. 5-8, is based of 
separation from service for the convenience of the Government 
due to parenthood, it is considered to be an involuntary 
separation.  Under 38 C.F.R. § 38 C.F.R. § 21.7042(a)(5)(v), 
involuntary separation for the convenience of the Government 
is limited to a reduction in force, which is not the reason 
in this case for the involuntary separation. 

In sum, the statutory and regulatory provisions that govern 
eligibility for educational assistance benefits under Chapter 
30 are clear and the pertinent facts are not in dispute.  The 
veteran just does not have the requisite active service for 
Chapter 30 educational benefits and the Board has no 
authority to create an exception in this case.  Therefore, 
the Board must conclude that there is no legal basis for 
granting the benefit.  


ORDER

The veteran is not entitled to educational assistance 
benefits under Chapter 30, Title 38, United States Code, and 
the appeal is denied.



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



